UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-8086 GENERAL DATACOMM INDUSTRIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 06-0853856 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6 Rubber Avenue, Naugatuck, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 203-729-0271 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes £No S As of December 31, 2008, there were outstanding the following number of shares of each of the issuer’s classes of common equity: 3,487,473 shares of common stock, par value $0.01 per share 634,615 shares of Class B stock, par value $0.01 per share 1 GENERAL DATACOMM INDUSTRIES, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of December 31, 2008 and September 30, 2008 3 Condensed Consolidated Statements of Operations for the Three Months Ended December 31, 2008 and 2007 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2008 and 2007 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosure About Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 3. Defaults Upon Senior Securities 23 Item 6. Exhibits 23 2 Index PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS General DataComm Industries, Inc., and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited)
